


EXHIBIT 10.6(ii)


[barneslogo3dcmykjpga09.jpg]
 
 
 
 
 
 
 
Dawn N. Edwards
Senior Vice President, Human Resources
 
123 MAIN STREET
BRISTOL, CT 06010-6307


 
T: 860.583.7070









February 12, 2014                        Private & Confidential






To:        Mr. Christopher J. Stephens, Jr.
16 Raymond Lane
Wilton, Connecticut 06897            




Re:        Extension of the June 7, 2013 Relocation Benefits Letter




Dear Chris:


We are pleased to advise you that the Company has decided to extend the
expiration date of the June 7, 2013 relocation benefits letter to December 31,
2014.   All other provisions of the June 7, 2013 letter remain unchanged.


If you have questions, please do not hesitate to contact me at (860 973-2119.




Very truly yours,


/s/ DAWN N. EDWARDS


Dawn N. Edwards
Senior Vice President, Human Resources
Barnes Group Inc.


Attachment: June 7, 2013 Letter




